Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicants’ election in the response filed on 11/05/2021 of Group I (Claims 1-10, 13, 15, 17, 18, and 22), drawn to compounds of Formula (I), or a pharmaceutically acceptable salt, tautomer, or stereoisomer thereof, is acknowledged.  Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The Restriction Requirement is thus deemed to be proper and is made Final.
Applicants’ election in the reply filed on 11/05/2021 of Compound 8d as the single compound species is acknowledged.  Because Applicants did not distinctly and specifically point out the supposed errors in the election of species requirement, the election of species has been treated as an election without traverse (MPEP § 818.01(a)).  The elected compound is free of the prior art.  Search has been extended to the full scope of Formula (I) as recited by Claim 1.  Accordingly, the Election of Species Requirement is withdrawn.

Status of Claims
Claims 1-10, 13, 15, 17, 18, 22, 23, 27, 43, 45 and 47 are pending.
Claims 22, 23, 27, 43, 45 and 47 are withdrawn from consideration in accordance with 37 CFR 1.142(b), because they are contained in non-elected groups.

Information Disclosure Statement
Applicants’ Information Disclosure Statements, filed 4/20/2020, 7/22/2020 and 11/05/2021, are acknowledged and have been reviewed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13, 15, 18, 22, 23, 27, 43, 45 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a compound of Formula (I):

    PNG
    media_image1.png
    172
    114
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt, tautomer, or stereoisomer thereof, wherein: the Formula (I) substituent variables are defined in the claim.  Certain substituent variables are “optionally substituted”.  For example, R1 is optionally substituted with one or more R4; R2 is optionally substituted with one or more R5.  Variables R4 and R5, as defined by the claim, include substituent functional groups that include R7.  However, R7, as defined by the claim, include functional groups that are optionally substituted (e.g., optionally substituted heteroaryl), but the claim does not recite with what they are being substituted.  As such, the metes and bounds of the substituents are not clearly and unequivocally defined.
Furthermore, the definition of variable R7 in Claim 1 includes, inter alia, “resin, protein, reporter molecule, and label molecule.”  These substituents are not defined by the claim, nor are they defined by the specification.  As such, the metes and bounds of these substituents are not clearly and unequivocally defined.
Claim 17 is drawn to the compound of claim 1, wherein the compound is of the formula: 

    PNG
    media_image2.png
    283
    573
    media_image2.png
    Greyscale
…
The claim is indefinite because the value of variable n is not defined.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10,13,15,18 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a 
To be enabling, the Specification of the patent application must teach those skilled in the art how to make the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).   (As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”)

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are:
1) the quantity of experimentation necessary, 
2) the amount of direction or guidance provided, 
3) the presence or absence of working examples, 
4) the nature of the invention, 
5) the state of the prior art, 
6) the relative skill of those in the art, 
7) the predictability of the art, and 
8) the breadth of the claims.
In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833,839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons: 
The nature of the invention, state and predictability of the art, and relative skill of those in the art 
The invention relates to compounds of Formula (I) having the structure:

    PNG
    media_image1.png
    172
    114
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt, tautomer, or stereoisomer thereof, wherein: the Formula (I) substituent variables are defined in claim 1.  
The claims encompass millions of different compounds.
The relative skill of those in the art is high, generally that of Ph.D. organic chemist.   
That factor is outweighed, however, by the unpredictable nature of the art.  It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and chemical synthesis is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." 
In the present case, the claims are drawn to a plethora of compounds, related only by a fused ring system.

The preface to the book Side Reactions in Organic Synthesis (Dorwald, F. A., 2005, Wiley: VCH, Weinheim, pg. IX) states: 
“Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.  Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work……Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious) ………………..”  

The breadth of the claims 
As alluded to above, the claims are very broad because of the multitude of distinct compounds which would read on the instant claims.  The substituent variables of Formula (I) are defined as follows:

    PNG
    media_image3.png
    294
    645
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    388
    645
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    267
    645
    media_image5.png
    Greyscale

with the proviso that the compound is not agelastatin A, agelastatin B, agelastatin E, or any of the 22 specifically recited compounds.
As can be seen in the definitions of the Formula (I) variables, supra, the definition of each variable includes additional variables.  For example, R1 is optionally substituted with one or more R4 and the definition of R4 includes substituents that include variables R6 and R7.  The definition of R6 includes the broad functional groups, aryl and heteroaryl.  The definition of R7 includes optionally substituted aliphatic, optionally substituted heteroaliphatic, optionally substituted aryl, optionally substituted heteroaryl, optionally substituted acyl, resin, protein, reporter molecule, and label molecule. Neither the claim nor the specification defines what the functional groups can be substituted with, therefore the definition is limitless.  Additionally, the claimed definition of R7 further includes that R7 is optionally joined to the core by a linker L, wherein the linker L is selected from the group consisting of optionally substituted alkylene, optionally substituted alkenylene, optionally substituted alkynylene, optionally substituted heteroalkylene, optionally substituted heteroalkenylene, optionally substituted heteroalkynylene, optionally substituted arylene, optionally substituted heteroarylene, 2 are also optionally substituted with one or more R5, while the substituents defined for R5 include variables R6 and R7 in their structures.  Additionally, as presented above, the definition of R7 includes “resin, protein, reporter molecule, and label molecule”, none of which are defined.
Clearly, Formula (I) defines many millions, if not billions of compounds.

The amount of direction or guidance provided and the presence or absence of working examples 
The Specification discloses the synthesis of 17 compounds, as presented in Table 1 (page 82) of the specification.  The compounds are structurally very similar relative to the full scope of the claims. 
The quantity of experimentation necessary 
Because of the known unpredictability of the art (as discussed supra) and in the absence of guidance or experimental evidence, the skilled artisan would not accept the assertion that the instantly claimed genus of compounds, or the instantly claimed compound specie, could be predictably synthesized as required by the instant invention.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague 
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, and 10  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jouanneau et al. (“Derivatization of agelastatin A leading to bioactive analogs and a trifunctional probe”, Bioorganic & Medicinal Chemistry Letters, 26 (2016), p. 2092-2097; available online 2/23/2016; cited by Applicants) .
Claim 1 is drawn to a compound of Formula (I) having the structure:

    PNG
    media_image1.png
    172
    114
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt, tautomer, or stereoisomer thereof.  The formula variables are defined in the claim and are presented, supra.
Jouanneau et al. discloses compound 5 at page 2093.  Compound 5 has the following structure:


    PNG
    media_image6.png
    146
    160
    media_image6.png
    Greyscale




The compound reads on instant Formula (I) wherein X is O; R1 is H; R2 is Me; R3a is Br; R3b is Br; and R3c is Br.  Compound 5 anticipates instant claims 1, 3, 5, and 9.

Jouanneau et al. discloses compound 6 at page 2093.  Compound 6 has the following structure:

    PNG
    media_image7.png
    150
    159
    media_image7.png
    Greyscale
.
	The compound reads on instant Formula (I) wherein X is O; R1 is H; R2 is Me; R3a is Br; R3b is Br; and R3c is I.  Compound 6 anticipates instant claims 1, 3, 5, and 9.

Jouanneau et al. discloses compound 16 at page 2094.  Compound 16 has the following structure:


    PNG
    media_image8.png
    131
    129
    media_image8.png
    Greyscale



The compound reads on instant Formula (I) wherein X is O; R1 is Acetyl (i.e., Ethyl substituted with R4, which is Oxo); R2 is Me; R3a is Br; R3b is H; and R3c is H.  Compound 16 anticipates instant claims 1-4, 9, 10 and 13.

Jouanneau et al. discloses compound 17 at page 2094.  Compound 17 has the following structure:


    PNG
    media_image9.png
    156
    130
    media_image9.png
    Greyscale



The compound reads on instant Formula (I) wherein X is O; R1 is n-Butyl substituted with R4, which is Oxo); R2 is Me; R3a is Br; R3b is H; and R3c is H.  Compound 17 anticipates instant claims 1-4, 9 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jouanneau et al. as applied to claims 1-5, 9, and 10 above, and further in view of the following.
As presented in the rejection above, Jouanneau et al. clear anticipates claims 1-5, 9 and 10.  Claim 22 is drawn to a pharmaceutical composition comprising a compound of claim 1, or a pharmaceutically acceptable salt, tautomer, or stereoisomer thereof, and a pharmaceutically acceptable excipient.
Jouanneau et al. further discloses structure-activity relationship (SAR) studies for anticancer activity were performed with the compounds.  In particular, compound 17 showed activity toward HeLa and CLL cells and suggests that compound 17 and related compounds could be useful as prodrugs.  See pages 2095 (particularly Table 3) and the paragraph bridging the left and right columns, at page 2096. One of ordinary skill in the art would have found it obvious to formulate the compounds in pharmaceutical compositions for administration to animals for in vivo assays.  Additionally, for the HeLa and CLL cell assays, the compounds would have been dissolved in a suitable pharmaceutically acceptable excipient.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of .

Conclusion
Claims 1-10,13,15,18 and 22 are rejected.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/GREGG POLANSKY/Examiner, Art Unit 1629        

/SAVITHA M RAO/Primary Examiner, Art Unit 1629